Case: 15-15659   Date Filed: 09/02/2016   Page: 1 of 12


                                                      [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15659
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:13-cv-03210-CEH-AEP

MICHAEL BRATT,
MARJORIE YOUMANS,

                                              Plaintiffs - Appellees,

versus


LOUIS GENOVESE, et al.,


                                              Defendants,


STEVEN GEORGE,

                                          Defendant - Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 2, 2016)
             Case: 15-15659     Date Filed: 09/02/2016   Page: 2 of 12


Before JORDAN, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Appellant Steven George, a deputy with the Hernando County Sheriff’s

Office, appeals the district court’s denial of his motion for summary judgment.

George premised his motion on qualified immunity, in response to Plaintiffs

Michael Bratt and Marjorie Youmans’s claim that he violated their Fourth

Amendment rights when he entered their home without a warrant.               After a

thorough review, we agree with the district court that no officer reasonably could

have believed that exigent circumstances justifying entry into Plaintiffs’ home

existed under the facts of this case. So we affirm the district court’s determination

that Deputy George was not entitled to qualified immunity.

                                         I.

      Taking the evidence in the light most favorable to Plaintiffs, we set forth the

essential facts and procedural history of the underlying case. Just after midnight

on December 26, 2009, while on duty, George received a call regarding complaints

of a shooting in the area of Snow Hill Road in Brooksville, Florida. George

responded to the call and remained in the area for approximately half an hour but

did not make contact with anyone at the time. Soon after George left the area,

Plaintiffs’ neighbors Eugenia and Joseph Simpson called the police department,

complaining that they heard explosions coming from Plaintiffs’ residence at 22315


                                         2
              Case: 15-15659      Date Filed: 09/02/2016   Page: 3 of 12


Snow Hill Road. George was again dispatched to the call, but this time he spoke

with Eugenia Simpson, who told him that she heard multiple loud explosions

coming from Plaintiffs’ residence. Simpson reported that she heard the explosions

following a verbal argument between her husband and Bratt.

      After speaking with the Simpsons, George decided to contact Plaintiffs to

discuss the complaint their neighbors made. George walked directly to the front

door of Plaintiffs’ residence. Once there, he knocked and then heard Bratt ask,

“Who is there?” In response, George identified himself as a deputy with the

Hernando County Sheriff’s Office and said that he needed to speak with Bratt.

Bratt requested to see George’s badge. So George illuminated his police badge

with his flashlight and again identified himself as a deputy. At the time, George

wore a standard green uniform issued by the Hernando County Sheriff’s Office.

      Bratt opened the front door approximately one foot, turned on the lights

inside his house, and asked, “What’s the problem?” Again, George identified

himself as an officer of the Hernando County Sheriff’s office. In response, Bratt

opened the door a little wider.

      By this point, Bratt’s wife, Marjorie Youmans, had come to the front door.

Bratt and Youmans both began yelling at George to “get off of their property.” As

Youmans yelled at George, she began to move toward George. But Bratt put his




                                           3
               Case: 15-15659      Date Filed: 09/02/2016     Page: 4 of 12


arm across her chest to prevent her from approaching George. 1 Immediately,

George yelled “domestic violence” and began pushing on the door.                       Bratt

attempted to shut the door in George’s face, but he was unable to do so. Then

George reached in through the crack of the open doorway and deployed his Taser

on Bratt’s leg.2

        According to Plaintiffs, the front door then burst open, and George came

“flying in.” But as he did so, George slipped on the wood floor, fell, and hit his

face against the living-room floor. 3 George sustained a broken nose, a laceration

to the left side of his nose, and two other cuts to his face. As a result of these

injuries, George began to bleed heavily while lying on the floor of Plaintiffs’ living

room.

        Eventually, George got to his knees. Bratt picked up George’s Taser, which

was lying on the floor of the living room, and handed it to George, asking him to

please not tase him again. But as Bratt began to hand George the Taser, George

tried to tase Bratt again. So Bratt ripped the Taser out of George’s hand and threw

the Taser to the ground.


        1
         George testified that he observed Bratt forcefully grab and shove Youmans two times,
while Youmans resisted and tried to pull forward. Because we must take the facts in the light
most favorable to Plaintiffs, we credit their version of events in deciding this appeal.
       2
         George denies tasing Bratt.
       3
         According to George, Bratt grabbed George, dragged him inside the residence, and
slammed George’s head into the corner of a wooden coffee table in the living room. Again,
however, we construe the facts in the light most favorable to Plaintiffs, so we do not credit
George’s version of events in resolving this appeal.
                                             4
               Case: 15-15659       Date Filed: 09/02/2016      Page: 5 of 12


       A physical struggle ensued, with George attempting to handcuff Bratt and

Bratt resisting George’s attempts. 4        After a 20 to 25-minute struggle, George

prevailed and handcuffed Bratt in his living room. A backup officer arrived,

entered the residence, and escorted Bratt outside. Although Bratt was charged

criminally for his actions on December 29, 2009, he was acquitted of all charges

arising out of the incident.

                                              II.

       Plaintiffs filed an amended complaint in federal court, asserting various

claims against George and other officers who responded to the scene.                        Of

significance to this appeal, Bratt filed a claim under 42 U.S.C. § 1983, alleging that

George violated Plaintiffs’ Fourth Amendment rights by unlawfully searching

Bratt’s home. George moved for summary judgment, asserting that he was entitled

to qualified immunity. The district court granted summary judgment in favor of

George on many of the claims but denied the motion with respect to Bratt’s Fourth

Amendment claim.          In the district court’s review, no exigent circumstances

justified George’s warrantless entry into Bratt’s home. Nor did the district court

find the “hot pursuit’ exception applicable under the circumstances.                   George

appeals the district court’s denial of qualified immunity.

       4
         According to George, Bratt reached for George’s gun but was unable to unsnap the
thumb brake on his holster. George rolled onto his right side to protect his gun and was able to
push Bratt away. Bratt then grabbed George’s taser and used it on George’s upper right arm.

                                               5
             Case: 15-15659     Date Filed: 09/02/2016   Page: 6 of 12


                                        III.

      We have jurisdiction to hear appeals from “all final decisions of the district

courts of the United States. . .” 28 U.S.C. § 1291. A district court's denial of a

qualified-immunity claim is a “final decision” under Section 1291, to the extent

that it turns on an issue of law. Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S. Ct.
2806, 2817 (1985). A public official may immediately appeal a denial of qualified

immunity where, as here, the disputed issue involves whether the defendant's

conduct constitutes a violation of clearly established law. Mitchell, 472 U.S. at

528, 105 S. Ct. at 2816–17.

                                        IV.

      We review de novo a district court’s denial of qualified immunity on a

motion for summary judgment. Wilkerson v. Seymour, 736 F.3d 974, 977 (11th

Cir. 2013). Summary judgment is appropriate where “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). In making this determination, we consider the record and

draw all reasonable inferences in the light most favorable to the non-moving party.

Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008 (per curiam) (citation

omitted).




                                         6
              Case: 15-15659    Date Filed: 09/02/2016    Page: 7 of 12


                                         V.

      Qualified immunity offers complete protection for government officials sued

in their individual capacities if their conduct “does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

      The qualified-immunity defense aims to strike a balance between “the need

to hold public officials accountable when they exercise power irresponsibly and the

need to shield officials from harassment, distraction, and liability when they

perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

Under the qualified-immunity doctrine, a public official must first show that he

was acting within the scope of his discretionary authority. Maddox v. Stephens,

727 F.3d 1109, 1120 (11th Cir. 2013). As the parties do not dispute that George

was acting within the scope of his discretionary authority, the burden shifts to Bratt

to demonstrate that qualified immunity is not appropriate. See id. In order to do

this, Bratt must show that, when viewed in the light most favorable to him, the

facts demonstrate that George committed a violation of Bratt’s constitutional right

and that the right was “clearly established.” Saucier v. Katz, 533 U.S. 194, 201

(2001).

      Here, Bratt asserts that George violated his Fourth Amendment right to be

free from unreasonable searches. The text of the Fourth Amendment speaks of the


                                          7
             Case: 15-15659     Date Filed: 09/02/2016   Page: 8 of 12


right to be secure in one’s person and house, and prohibits the government from

conducting “unreasonable searches and seizures.” U.S. Const. amend. IV. These

protections have particular force in the home: “When it comes to the Fourth

Amendment, the home is first among equals. The right of a man to retreat into his

own home, and there be free from unreasonable governmental intrusion, stands at

the core of the Amendment. Florida v. Jardines, 133 S. Ct. 1409, 1414 (2013)

(citations omitted). Consequently, “it is a basic principle of Fourth Amendment

law that searches and seizures inside a home without a warrant are presumptively

unreasonable.” Payton v. New York, 445 U.S. 573, 586 (1980) (internal quotations

omitted).

      Police officers “need a warrant or probable cause plus exigent circumstances

in order to make a lawful entry into a home.” Kirk v. Louisiana, 536 U.S. 635, 638

(2002). Any other rule would “undermine the right of the people to be secure in

their persons, houses, papers and effects, and would obliterate one of the most

fundamental distinctions between our form of government, where officers are

under the law, and the police-state where they are the law.” Johnson v. United

States, 333 U.S. 10, 17, 68 S. Ct. 367, 371 (1948).

      The Fourth Amendment protects citizens against unwarranted intrusions into

the home by police and other government officials. See, e.g., Johnson v. United

States, 333 U.S. 10, 14 (1948); McDonald v. United States, 335 U.S. 451, 455


                                         8
              Case: 15-15659     Date Filed: 09/02/2016   Page: 9 of 12


(1948). This protection is not unlimited, as the Supreme Court has long recognized

an exception to the warrant requirement under exigent circumstances. See id.

      Exigent circumstances exist where “the inevitable delay incident to

obtaining a warrant must give way to an urgent need for immediate action.” Id. at

1240. A law-enforcement officer may enter a private residence without a warrant

to “break up a violent fight,” “prevent the destruction of evidence,” “put out a fire

in a burning building,” “pursue a fleeing suspect,” “rescue a kidnapped infant,” or

“attend to a stabbing victim,” for example. Id. at 1240-41 (citations omitted). But

where probable cause exists to believe that only a minor offense has been

committed, “application of the exigent-circumstances exception in the context of a

home entry should rarely be sanctioned.” Welsh v. Wisconsin, 466 U.S. 740, 753

(1984).

      Although George may have had arguable probable cause to arrest Bratt for

battery, we cannot find that, as a matter of law, that George was permitted to make

a warrantless entry into Plaintiffs’ home under the facts viewed in the light most

favorable to Plaintiffs. No exigent circumstances existed here. No reasonable

officer would believe that Bratt’s conduct presented an imminent risk of serious

injury to Plaintiffs or to George.

      Nor can we conclude that the facts viewed in the light most favorable to

Plaintiffs allow for a determination that George entered Plaintiffs’ home in lawful


                                          9
             Case: 15-15659    Date Filed: 09/02/2016   Page: 10 of 12


“hot pursuit” of Bratt. Under the “hot pursuit” doctrine, a law-enforcement officer

may make a warrantless entry into private property to arrest a suspect who is

attempting to avoid arrest by fleeing into the private property. See United States v.

Santana, 427 U.S. 38, 42-43 (1976). In order for this exception to apply, however,

the arrest must have been “set in motion in a public place.” Id. at 42; McClish, 483
F.3d at 1245. Furthermore, “some sort of chase” must have occurred, Santana,
427 U.S. at 43, which involves the “immediate or continuous pursuit of the suspect

from the scene of a crime,” Welsh, 466 U.S. at 753.

      Here, no immediate or continuous pursuit of Bratt “from the scene of the

crime” happened.      The events leading to Bratt’s arrest all occurred within

Plaintiffs’ residence. Since Bratt never left the scene of the crime, no pursuit of

Bratt “from” the scene of the crime could have happened. And even if “some sort

of chase” had transpired, the arrest was set in motion in a private place. Id. Bratt

could not have been attempting to avoid an arrest that lawfully could have been

made in a public space by “the expedient of escaping to a private place”—because

he was already, and remained at all relevant times, in a “private place.” United

States v. Santana, 427 U.S. 38, 43, 96 S. Ct. 2406, 2410 (1976).

      George also contends that his entry into Plaintiffs’ home was lawful under

Fla. Stat. § 901.15(1). Section 901.15(1) states that “a law enforcement officer

may arrest a person without a warrant when the person has committed a felony or


                                         10
               Case: 15-15659        Date Filed: 09/02/2016       Page: 11 of 12


misdemeanor or violated a municipal or county ordinance in the presence of the

officer. An arrest for the commission of a misdemeanor . . . shall be made

immediately or in fresh pursuit.” But such an arrest must still comply with the

Constitution.5 The Florida statute does not somehow exempt an officer from the

constitutional requirement that “absent valid consent or exigent circumstances, law

enforcement may not cross the threshold of a residence without a warrant.” Payton

v. New York, 445 U.S. 573, 576 (1980). As we have noted above, the Supreme

Court has held that “application of the exigent-circumstances exception in the

context of a home entry should rarely be sanctioned when there is probable cause

to believe that only a minor offense has been committed.” Welsh v. Wisconsin, 466
U.S. 740, 753 (1984).

       We are also not persuaded by George’s reliance on Coffin v. Brandau. 642
F.3d 999 (11th Cir. 2011). In Coffin, we considered whether the law was clearly

established that Fourth Amendment protection extended to open and attached

garages for qualified-immunity purposes. Id. at 1003-05. Coffin does not address

George’s problem of whether a warrantless entry into a residence for the purposes

of a misdemeanor arrest is authorized by §901.15(1). But McClish v. Nugent does.

       5
          Indeed, Florida courts have repeatedly established that there is “no authority given to a
police officer to enter a suspect’s home to effect a warrantless arrest for a misdemeanor.” See
Johnson v. State, 395 So. 2d 594 (Fla. Dist. Ct. App. 1981); See also Conner v. State, 641 So. 2d
143 (Fla. Dist. Ct. App.), rev. denied, 649 So. 2d 234 (Fla. 1994) (defendant’s misdemeanor of
resisting arrest without violence or even battery on the mother did not constitute serious enough
offenses to uphold the warrantless entry into a defendant’s home for what were then two minor
misdemeanors).
                                                11
             Case: 15-15659    Date Filed: 09/02/2016   Page: 12 of 12


483 F.3d 1231 (11th Cir. 2007). In McClish, we held that arresting someone inside

his or her home without a warrant violates the Fourth Amendment even if probable

cause exists, when exigent circumstances do not also exist. Id. at 1248. Under

McClish, the law had been clearly established at the time of Bratt’s arrest, and the

district court did not err in denying qualified immunity to George on summary

judgment.

                                        VI.

      For these reasons, we AFFIRM the district court’s denial of summary

judgment with respect to Plaintiffs’ Fourth Amendment claim. George, of course,

may raise the defense of qualified immunity at trial.




                                         12